DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are currently pending.  Claims 12 has been cancelled.

Allowable Subject Matter
Claims 1-11 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches an access coordinator for providing access to a physical space, secured by a lock, for provision of a service, the lock being associated with a service consumer, the access coordinator comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the access coordinator to:
receive an approval signal from a service consumer device of the service consumer, the approval signal indicating that the service consumer allows a service provider agent of a service provider to open the lock;

transmit the service provider access data to a service provider server of the service provider, for storage by the service provider server;
delete the service provider access data from the access coordinator;
receiving, from the service provider server, the service provider access data and a request to assign a service provider agent to open the lock;
generate service agent access data, that is specific for the service provider agent, to allow the service provider agent to open the lock; and
transmit the service agent access data to a service provider agent device associated with the service provider agent.
The prior art of record fails to further teach: 
deleting the service provider access data from the access coordinator, wherein the service provider access data is deleted from the access coordinator after the service provider access data is transmitted to the service provider server; and
receiving, from the service provider server and after the service provider access data is deleted from the access coordinator, the service provider access data and a request to assign a service provider agent to open the lock.

All independent claims (as well as all claims dependent thereon) are allowed as they recite the same combination of patentable limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANAOKA et al. (US 20190220818) teaches a system wherein terminal authentication information acquired by the user terminal 200 may be a one-time key that is invalidated with the end of the collection/delivery operation by the collection/delivery user (see [0103]).  

ANDO K et al. (JP 20191195549 A)  teaches that when a delivery management server 410 receives the notification of the delivery completion from the delivery person user terminal 200, the delivery management server 410 requests the center server 400 to expire the authentication information transmitted causing deletion of the authentication information received from the center server 400.

HAYATO M et al. (JP 2019125043 A) teaches a system wherein when a terminal authentication information transmitted from the center server 400 is received by the user terminal 200, the terminal authentication information is stored in the storage unit (not shown) of the user terminal 200, and thereafter, the terminal authentication information is deleted from the storage unit.
            
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689